Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 8/18/2022.  At this point claims 1-10 and 12-21 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s arguments filed on 8/18/2022 for claims 1-10, 12-21 have been fully considered but are not persuasive.

3.	Applicant’s argument:
In the Office Action, claims 1-9, and 12-20 were rejected under 35 U.S.C §101 because the Office Action interpreted the claimed invention as being directed to an abstract idea without significantly more. Applicant does not acquiesce to this rejection but to move prosecution forward, Applicant has amended independent claims 1, 12, and 20 to include the subject matter formerly in claim 11. Thus, as amended, claim 1, 12, and 20 now recite, inter alia, “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub- interval; and updating, by the one or more processors, the predictive model based on the feedback.” Based on this amendment and the addition of subject matter which the Office Action found patentable under §101 to the independent claims from which the remainder of the claims depend, Applicant believes that this rejection is moot and respectfully requests reconsideration and withdrawal of this rejection.

Examiner’s answer:
In light of the amendment, the examiner withdraws the rejection. 

4.	Applicant’s argument:
In the Office Action, claims 1-10 and 12-20 were rejected under 35 U.S.C. §103 as being unpatentable over U.S. Publication No. 2003/0144829 to Geatz (“Geatz’”) in view of U.S. Publication No. 2002/0183644 to Levendowski (“Levendowsk’) and further in view of U.S. Publication No. 2020/0098456 to Loscutoff (“Loscutoff’). Claim 11 was rejected, per the Office Action, under 35 U.S.C §103 as being unpatentable over Geatz, Levendowski, and Loscutoff as applied to claims 1-20 and 12-20 above, and further in view of U.S. Publication No. 2020/0219616 to Yang (“Yang”). Applicant believes that Examiner has erred in citing to U.S. Publication No. 2020/0219616 as that is the publication number of the application at hand. In the Notice of References Cited, Examiner cites to U.S. Publication No. 2020/00152332, which it refers to as “YANG, YANG,” but this publication cannot be located using Private PAIR, Patent Center, or Google Patents. Applicant utilized Google Patents to perform a search for the cited portions of the specification cited in the rejections and located WO2018228852A1, in which the first named inventor is Yang. Thus, Applicant believes that this is the publication that Examiner intended to cite in the Office Action. Applicant will respond to this Office Action P201704477US01 with the assumption that Examiner intended to cite this reference. However, should Examiner decide not to allow the claims based on the present paper, Applicant requests that Examiner issue a Non-Final Office Action in place of a Final Office Action because of the error in this initial Office Action adversely affecting Applicant’s ability to respond to the pending rejections. Applicant respectfully traverses these rejections to any extent deemed applicable to the amended claims presented herewith, and reconsideration thereof is requested.

Examiner’s answer:
This is merely a typographical error. The correct publication number for Yang was cited on the Notice of References Cited, PTO-892. The examiner will not generate another non-final based on a simply typographical error which could have been solved by the Notice of References Cited of a phone call to the examiner.

5.	Applicant’s argument:
As noted, claim 1 was initially rejected as unpatentable over Geatz, Levendowski, and Loscutoff. Claim 11 was initially rejected as unpatentable over Geatz, Levendowski, Loscutoff and Yang. Because the subject matter of claim 11 was added to claim 1, per the Office Action, Yang is relevant to the rejection of amended claim 1. The Office Action admits that Geatz, Levendowski, and Loscutoff do not teach “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback,” which was recited in claim 11 before it was cancelled, without prejudice or disclaimer. Although Applicant does not acquiesce to this rejection, Geatz, Levendowski, Loscutoff and Yang does not teach “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval, wherein the feedback comprises passive feedback; and updating, by the one or more processors, the predictive model based on the [passive] feedback,” as recited, inter alia, in amended claim 1. Claim 1 is believed patentable over the art of record for at least this reason.

Examiner’s answer:
Applicant merely rolled up a dependent claim into the independent and added no new limitations or narrowing current limitations. Applicant’s argument is stating the obvious and makes no distinctive point. 

6.	Applicant’s argument:
Claim 1 is believed patentable over the art of record at least because the art of record does not teach the “passive feedback” of claim 1. The Office Action equates the “feedback,” formerly in claim 11, now in claim 1, with “historical claim feed data.” Claim 1 recites, inter alia, “wherein the feedback comprises passive feedback.” The historical claim feed data of Yang is not analogous to this aspect. As explained in Yang, “More specifically, the systems and methods provided herein describe the collection and storage of data by healthcare provider entities. Examples of such data include historical claim feed data, which is information relating to patients’ medical claims. The data is used to dynamically monitor patient conditions by predicting the occurrence of events, including adverse events. To predict the occurrence of events, a model is trained using the historical claim feed data. The training of the model is performed using a sliding-window approach or algorithm, in which one window or a set of windows from the historical claim feed data are sequentially analyzed.” Yang Paragraph [0031]. Yang also states, “The (1)the generation of the model is applied to the part of the historical claim feed data does not complete a full window (e.g., a partial window), or to later- acquired data, and the features extracted therefrom. [0060] For instance, at step 270, the (i)th generation of the model is applied to a set of features in partial historical claim feed data, to predict adverse events expected to occur at a later time (e.g., within a six month window following the partial historical claim feed data).” Yang Paragraph [0059]. Thus, historical claim data of Yang in not analogous to the “passive feedback” of claim 1. The remaining art of record does not cure this deficiency in Yang. For at least this reason, claim 1 believed patentable over the art of record.

Examiner’s answer:
There is no limitation cited within claimed invention that excludes updating a model using historical data. “Passive feedback’ is not mentioned in claim 1 as the applicant argues but claim 3 which is addressed by Geatz. The argument that feedback is not ‘passive’ in regards to claim 1 is moot. 

7.	Applicant’s argument:
 12 is also believed patentable over Geatz, Levendowski, Loscutoff and Yang at least because do not teach “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval, wherein the feedback comprises passive feedback; and updating, by the one or more processors, the predictive model based on the [passive] feedback,” as recited, infer alia, in amended claim 12. As explained above, the Office Action admits that claims Geatz, Levendowski, and Loscutoff do not teach this aspect. However, Yang does not cure this deficiency at least because Yang does not teach the “passive feedback” in the context of claim 12. Rather, Yang arguably teaches using historical claims data to train a model. This is not analogous to “updating, by the one or more processors, the predictive model based on the feedback, [wherein the feedback comprises passive feedback],” or “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval, wherein the feedback comprises passive feedback,” as recited, inter alia, in claim 12. For at least this reason, claim 12 is believed patentable over the art of record.

Examiner’s answer:
There is no limitation cited within claimed invention that excludes updating a model using historical data. “Passive feedback’ is not mentioned in claim 12 as the applicant argues but claim 3 which is addressed by Geatz. The argument that feedback is not ‘passive’ in regards to claim 12 is moot. 

8.	Applicant’s argument:
Claim 20 is likewise believed patentable over Geatz, Levendowski, Loscutoff and Yang at least because do not teach “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval, wherein the feedback comprises passive feedback; and updating, by the one or more processors, the predictive model based on the [passive] feedback,” as recited, infer alia, in amended claim 20. As explained above, the Office Action admits that claims Geatz, Levendowski, and Loscutoff do not teach this aspect. However, Yang does not cure this deficiency at least because Yang does not teach the “passive feedback” in the context of claim 20. Rather, Yang arguably teaches using historical claims data to train a model. This is not analogous to “updating, by the one or more processors, the predictive model based on the feedback, [wherein the feedback comprises passive feedback],” or “obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval, wherein the feedback comprises passive feedback,” as recited, inter alia, in claim 20. For at least this reason, claim 20 is believed patentable over the art of record.

Examiner’s answer:
There is no limitation cited within claimed invention that excludes updating a model using historical data. “Passive feedback’ is not mentioned in claim 20 as the applicant argues but claim 3 which is addressed by Geatz. The argument that feedback is not ‘passive’ in regards to claim 20 is moot. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geatz in view of Levendowski in view of Loscutoff and further in view of Yang. (U. S. Patent Publication 20030144829, referred to as Geatz; U. S. Patent Publication 20020183644, referred to as Levendowski; U. S. Patent 20200098456, referred to as Loscutoff; U. S. Patent Publication 20200152332, referred to as Yang)

	Claim 1
	Geatz discloses a computer-implemented method, comprising: progressively obtaining, by one or more processors, data related to medical treatment (Geatz, 0050, 0036;’ Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86.’ And ‘Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation.’) and a current physical state of a given patient from a patient monitoring system (Geatz, 0006; Various devices or sensors exist to collect physiological data regarding a given patient. That is, a patient's current physical condition can, to some extent, be objectively measured.), an electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and a scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.);…. obtaining, by the one or more processors, general patient data; correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns. (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).)
	Geatz does not disclose expressly cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient;….and applying the impacts to generate a data structure comprising baseline behavioral patterns,…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval.
	Levendowski discloses cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.);….and applying the impacts to generate a data structure comprising baseline behavioral patterns (Levendowski, 0205; Fitting the Model to the Centroids of the Assigned Database or Cluster Groups for the Three Baseline Conditions--This preferred model, described below, minimizes the potential for overfitting by deriving coefficients for the subject's baseline conditions using normative centroids.),…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval. (Levendowski, 0279; Time-Series Analysis to Predict Performance Deterioration--Utilize the information provided by the classification model for each epoch from the most recent period (i.e., 10 to 15-seconds) as well as summary information from the past (i.e., 1-minute to 2-hours) to predict performance under specific conditions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Geatz and Levendowski do not disclose expressly wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval;….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection.
	Loscutoff discloses wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval (Loscutoff, 0033; Information from stored and/or accessible data may be extracted from one or more databases, such as for example the user data component 116, refill data component 118, indicator data component 120, probability data component 122, and/or reminder alert(s) component 124, and may be utilized to predict trends and behavior patterns.);….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals (Loscutoff, 0061; The refill schedule may include dates when the user is due for a refill and/or medication information such as the brand, dosage, refills remaining, preferred pharmacy, accepted generics, etc. EC: It follows that prior to the refill date the probability is zero and after the refill date the probability is 100%); and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Loscutoff, 0028; The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Geatz, Levendowski and Loscutoff do not disclose expressly obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. 
Yang discloses obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. (Yang, 0031, 0059; ‘To predict the occurrence of events, a model is trained using the historical claim feed data. The training of the model is performed using a sliding-window approach or algorithm, in which one window or a set of windows from the historical claim feed data are sequentially analyzed. That is, features and outcomes are extracted from the existing defined windows and a model is trained based on these. The existing model is updated using the extracted features and outcomes of the next coming window. Each window of data is sequentially used to update the model. The most up-to-date model is used to predict the occurrence of events at a future time.’ And ‘That is, at step 270, the healthcare analytics system uses the latest and most up-to-date generation of the model−i.e., the (i)th generation−to determine whether and the probability or likelihood of outcomes occurring at a future time (e.g., instant risk).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski, Loscutoff and Yang before him before the effective filing date of the claimed invention, to modify Geatz, Loscutoff and Levendowski to incorporate using feedback to train the model of Yang. Given the advantage of increased accuracy based on user specific data for user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification.

	Claim 2
	Geatz does not disclose expressly wherein the one or more behaviors comprise wakefulness and alertness.
	Levendowski discloses wherein the one or more behaviors comprise wakefulness and alertness. (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification.

	Claim 3
	Geatz discloses wherein the patient monitoring system comprises one or more sensors located proximate to the given patient, wherein the one or more sensors provide the passive feedback (Geatz, 0027; For example, data agent 12 may be worn on the body by the patient and include one or more sensors 13 for measuring physiological parameters. In one embodiment, data agent 12 is worn about the wrist and includes sensors 13 (and/or interfaces for external sensors)… EC: Per the specification, 0026, ‘Returning to FIG. 2, the model 220 generated by the program code is self-learning as the program code updates the model 220 based on active user feedback 214 received from users (e.g., subscribers) as well as from the passive feedback received from the sensor data 213,…’)

	Claim 4
	Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Geatz, 0035, 0027; ‘In another embodiment, controller agent 16 alerts a doctor or other medical care giver that a patient is about to suffer from the onset of symptoms and the appropriate treatment can be administered.’ And ‘….for measuring temperature, physical activity (i.e., patient movement, including myoelectric signals), heart rate, cardiac rhythm (ECG), blood pressure, blood oxygen levels, breath sounds, skin moisture levels, brain wave activity (EEG) or various other parameters.’)

	Claim 5
	Geatz and Levendowski do not disclose expressly wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information.
	Loscutoff discloses wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information (Loscutoff, 0051; Examples may include types device notifications (e.g., text messages, call phones, emails, etc.) and/or content to be included in the reminder such as links to assist a user in scheduling a refill, arranging transportation to a refill facility, prerecorded content or notification features, etc.), wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Loscutoff, 0013, 0018, ‘By using predictive learning techniques, the system may proactively target users who are prone to missing refills and ensure that effective reminders are sent that will ensure a user response.’ And ‘In contrast to conventional techniques involving human decision-makers, the techniques described herein allow the system to make real-time and/or automated predictions and determinations regarding user refill behavior, whether a reminder should be sent, the type of reminder, etc. with improved speed and accuracy.’ With ‘FIG. 1 illustrates a schematic diagram of an example environment 100 for prospective medication fillings management. The environment 100 may include, for example, a system 102 configured to receive user information including user data 104 and refill data 106 via a network 108.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 6
	Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient (Geatz, 0004; Alternatively, chronic sufferers can subject their bodies to medication or subject themselves to other therapies on a continual or scheduled basis. Likewise, those who utilize various physical therapies can wait until the onset of actual symptoms, or can engage in those therapies that might prevent the onset of subsequent symptoms on some scheduled basis.), and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub- intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Geatz, 0067; For example, different medications might be indicated for different episodes, where historical data provide a basis for predicting different levels of intensity of symptoms. Alternatively, different levels of medications might be indicated depending on how soon the medication can be taken, e.g., take one tablet within ten minutes, take two tablets if medication is not available within one-half hour.)

	Claim 7
	Geatz and Levendowski do not disclose expressly obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users.
	Loscutoff discloses obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Loscutoff, 0028 ;’ The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc. Additionally, in examples, the notification or communication may include a service and/or service suggestion that may assist the user in scheduling a refill, such as a link to a pharmacy website, a link to or schedule suggestion for a means of transportation, etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 8
	Geatz discloses obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).) the electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and the scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.); cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine is the additional data is consistent with the baseline behavioral patterns (Geatz, 0029; Data agent 12 may also register direct patient perception input provided by the patient when the patient experiences the onset of a symptom. This allows system 10 to develop a baseline of sensed data that is correlated to the actual onset of symptoms as subjectively reported by the patient.); and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the timeline (Geatz, 0029-0030; ‘Alternatively, multiple inputs for symptom progression data could be provided. For example, one indication could be made when the patient believes symptoms will ensue, another when symptoms begin, another, when the symptoms intensify, another when symptoms reach a perceived maximum, and another when the symptoms subside.’ And ‘Broadly, modeling agent 14 develops a protocol by which system 10 interprets the data received by data agent 12 and makes a predictive determination as to the onset of symptoms. In one embodiment, modeling agent 14 trains a neural network model that becomes able to predict the onset of symptoms associated with the patient's affliction.’) and a current physical state of a given patient from a patient monitoring system. (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.)

 	Claim 9
	Geatz discloses transmitting, by the one or more processors, the updated timeline to the authorized users. (Geatz, 0036; Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation. While adaptive drug delivery systems are known, e.g., U.S. Pat. No. 5,643,212, the present system is based on a predictive analysis.)

	Claim 10
	Geatz discloses updating, by the one or more processors, the model, based on the additional data. (Geatz, 0036; In addition to predicting the onset of one or more symptoms, the neural network may also be trained to predict symptom alleviation resulting from medication or other therapy.)

	Claim 12
	Geatz discloses a computer program product comprising:…. progressively obtaining, by the one or more processors, data related to medical treatment (Geatz, 0050, 0036;’ Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86.’ And ‘Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation.’) and a current physical state of a given patient from a patient monitoring system (Geatz, 0006; Various devices or sensors exist to collect physiological data regarding a given patient. That is, a patient's current physical condition can, to some extent, be objectively measured.), an electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and a scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.);…. obtaining, by the one or more processors, general patient data; correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns. (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).)
	Geatz does not disclose expressly cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient;….and applying the impacts to generate a data structure comprising baseline behavioral patterns,…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval.
	Levendowski discloses cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.);….and applying the impacts to generate a data structure comprising baseline behavioral patterns (Levendowski, 0205; Fitting the Model to the Centroids of the Assigned Database or Cluster Groups for the Three Baseline Conditions--This preferred model, described below, minimizes the potential for overfitting by deriving coefficients for the subject's baseline conditions using normative centroids.),…. applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval. (Levendowski, 0279; Time-Series Analysis to Predict Performance Deterioration--Utilize the information provided by the classification model for each epoch from the most recent period (i.e., 10 to 15-seconds) as well as summary information from the past (i.e., 1-minute to 2-hours) to predict performance under specific conditions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Geatz and Levendowski do not disclose expressly a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising:….wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval;….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection.
	Loscutoff discloses a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising (Loscutoff, 0036; The memory 114 may be implemented as computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor(s) 110 to execute instructions stored on the memory 114.):….wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval (Loscutoff, 0033; Information from stored and/or accessible data may be extracted from one or more databases, such as for example the user data component 116, refill data component 118, indicator data component 120, probability data component 122, and/or reminder alert(s) component 124, and may be utilized to predict trends and behavior patterns.);….wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals (Loscutoff, 0061; The refill schedule may include dates when the user is due for a refill and/or medication information such as the brand, dosage, refills remaining, preferred pharmacy, accepted generics, etc. EC: It follows that prior to the refill date the probability is zero and after the refill date the probability is 100%); and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Loscutoff, 0028; The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Geatz, Levendowski and Loscutoff do not disclose expressly obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback.
Yang discloses obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. (Yang, 0031, 0059; ‘To predict the occurrence of events, a model is trained using the historical claim feed data. The training of the model is performed using a sliding-window approach or algorithm, in which one window or a set of windows from the historical claim feed data are sequentially analyzed. That is, features and outcomes are extracted from the existing defined windows and a model is trained based on these. The existing model is updated using the extracted features and outcomes of the next coming window. Each window of data is sequentially used to update the model. The most up-to-date model is used to predict the occurrence of events at a future time.’ And ‘That is, at step 270, the healthcare analytics system uses the latest and most up-to-date generation of the model−i.e., the (i)th generation−to determine whether and the probability or likelihood of outcomes occurring at a future time (e.g., instant risk).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski, Loscutoff and Yang before him before the effective filing date of the claimed invention, to modify Geatz, Loscutoff and Levendowski to incorporate using feedback to train the model of Yang. Given the advantage of increased accuracy based on user specific data for user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification.

	Claim 13
	Geatz does not disclose expressly wherein the one or more behaviors comprise wakefulness and alertness. 
	Levendowski discloses wherein the one or more behaviors comprise wakefulness and alertness. (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 

	Claim 14
	Geatz discloses wherein the patient monitoring system comprises one or more sensors located proximate to the given patient. (Geatz, 0027; For example, data agent 12 may be worn on the body by the patient and include one or more sensors 13 for measuring physiological parameters. In one embodiment, data agent 12 is worn about the wrist and includes sensors 13 (and/or interfaces for external sensors)…)

	Claim 15
	Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the patient monitoring system is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, and noise readings. (Geatz, 0035, 0027; ‘In another embodiment, controller agent 16 alerts a doctor or other medical care giver that a patient is about to suffer from the onset of symptoms and the appropriate treatment can be administered.’ And ‘….for measuring temperature, physical activity (i.e., patient movement, including myoelectric signals), heart rate, cardiac rhythm (ECG), blood pressure, blood oxygen levels, breath sounds, skin moisture levels, brain wave activity (EEG) or various other parameters.’)

	Claim 16
	Geatz and Levendowski do not disclose expressly wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information, wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information.
	Loscutoff discloses wherein the data related to the medical treatment and the current physical state of the given patient comprises medication scheduling information (Loscutoff, 0051; Examples may include types device notifications (e.g., text messages, call phones, emails, etc.) and/or content to be included in the reminder such as links to assist a user in scheduling a refill, arranging transportation to a refill facility, prerecorded content or notification features, etc.), wherein the general patient data comprises anticipated impacts of various medications on behavioral patterns of patients, and wherein the one or more elements comprise one or more medications comprising the medication scheduling information. (Loscutoff, 0013, 0018, ‘By using predictive learning techniques, the system may proactively target users who are prone to missing refills and ensure that effective reminders are sent that will ensure a user response.’ And ‘In contrast to conventional techniques involving human decision-makers, the techniques described herein allow the system to make real-time and/or automated predictions and determinations regarding user refill behavior, whether a reminder should be sent, the type of reminder, etc. with improved speed and accuracy.’ With ‘FIG. 1 illustrates a schematic diagram of an example environment 100 for prospective medication fillings management. The environment 100 may include, for example, a system 102 configured to receive user information including user data 104 and refill data 106 via a network 108.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Geatz discloses wherein the data related to the medical treatment and the current physical state of the given patient from the scheduling system comprises one or more appointments related to one or more medical procedures scheduled for the given patient (Geatz, 0004; Alternatively, chronic sufferers can subject their bodies to medication or subject themselves to other therapies on a continual or scheduled basis. Likewise, those who utilize various physical therapies can wait until the onset of actual symptoms, or can engage in those therapies that might prevent the onset of subsequent symptoms on some scheduled basis.), and wherein generating the timeline comprises adjusting a portion of the one or more probabilities, wherein the portion is assigned to specific sub-intervals of the one or more sub-intervals, based on the one or more appointments being scheduled during the specific sub-intervals. (Geatz, 0067; For example, different medications might be indicated for different episodes, where historical data provide a basis for predicting different levels of intensity of symptoms. Alternatively, different levels of medications might be indicated depending on how soon the medication can be taken, e.g., take one tablet within ten minutes, take two tablets if medication is not available within one-half hour.)

		Claim 18
Geatz and Levendowski do not disclose expressly the method further comprising: obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users.
Loscutoff discloses the method further comprising: obtaining, by the one or more processors, one or more subscription requests from users for access to the timeline of the given patient; and authorizing, by the one or more processors, a portion of the users to receive transmissions, from the one or more processors, of the timeline, wherein the portion comprises the authorized users. (Loscutoff, 0028 ;’ The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc. Additionally, in examples, the notification or communication may include a service and/or service suggestion that may assist the user in scheduling a refill, such as a link to a pharmacy website, a link to or schedule suggestion for a means of transportation, etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

		Claim 19
Geatz discloses obtaining, by one or more processors, additional data related to the medical treatment and the current physical state of the given patient from the patient monitoring system (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).), the electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.), and the scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.); cognitively analyzing, by the one or more processors, the additional data, by applying the predictive model to determine is the additional data is consistent with the baseline behavioral patterns (Geatz, 0029; Data agent 12 may also register direct patient perception input provided by the patient when the patient experiences the onset of a symptom. This allows system 10 to develop a baseline of sensed data that is correlated to the actual onset of symptoms as subjectively reported by the patient.); and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the timeline. (Geatz, 0029-0030; ‘Alternatively, multiple inputs for symptom progression data could be provided. For example, one indication could be made when the patient believes symptoms will ensue, another when symptoms begin, another, when the symptoms intensify, another when symptoms reach a perceived maximum, and another when the symptoms subside.’ And ‘Broadly, modeling agent 14 develops a protocol by which system 10 interprets the data received by data agent 12 and makes a predictive determination as to the onset of symptoms. In one embodiment, modeling agent 14 trains a neural network model that becomes able to predict the onset of symptoms associated with the patient's affliction.’) 

		Claim 20
Geatz discloses a system comprising: a memory; one or more processors in communication with the memory (Geatz, 0050; Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86. A memory 88 may be provided to record some or all of the data from sensors 86. Data agent 12 may be in communication with other components of system 10 and as such, an appropriate communication module 90 is provided.); program instructions executable by the one or more processors via the memory to perform a method, the method comprising: progressively obtaining, by the one or more processors, data related to medical treatment (Geatz, 0050, 0036;’ Data agent 12 may also include a processor 84 to operate and control the various components of data agent 12 and to receive and process the data generated by sensors 86.’ And ‘Thus, with suitable training on data tracking biophysical parameters monitored after medication or other therapy commences, the present system may be used to shape the therapy protocol based on prediction of the extent of symptom alleviation.’) and a current physical state of a given patient from a patient monitoring system (Geatz, 0006; Various devices or sensors exist to collect physiological data regarding a given patient. That is, a patient's current physical condition can, to some extent, be objectively measured.), an electronic medical records system (Geatz, 0009; The data agent records various physiological parameters and also records indications by the patient of the patient-perceived onset of the symptom.),  and a scheduling system (Geatz, 0034; In summary, modeling agent 14 receives the biophysical output (patient state) data from data agent 12 along with the one or more symptom progression inputs made by (or for) the patient for a period of time.);…. obtaining, by the one or more processors, general patient data; correlating, by the one or more processors, the general patient data with a portion of the progressively obtained data to identify one or more elements in the general patient data with a potential impact on the identified potential patient behavioral patterns; determining, by the one or more processors, impacts of the one or more elements on the identified potential behavioral patterns. (Geatz, 0027; In addition to patient specific parameters (patient state data), data agent 12 can also sense various external parameters that might affect a patient, such as weather conditions including barometric pressure, temperature, humidity, light levels, or other factors (external state data).)
Geatz does not disclose expressly cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient;…. and applying the impacts to generate a data structure comprising baseline behavioral patterns.
Levendowski discloses cognitively analyzing, by the one or more processors, the data to identify potential patient behavioral patterns of the given patient (Levendowski, 0018; Classifying individual EEG patterns along the alertness-drowsiness continuum, preferably using discriminant function analysis to implement a multi-level classification model. The first level classifies the state of alertness for each one second epoch as High Vigilance, Low Vigilance, Eyes Closed, or Sleepy.);…. and applying the impacts to generate a data structure comprising baseline behavioral patterns. (Levendowski, 0205; Fitting the Model to the Centroids of the Assigned Database or Cluster Groups for the Three Baseline Conditions--This preferred model, described below, minimizes the potential for overfitting by deriving coefficients for the subject's baseline conditions using normative centroids.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz and Levendowski before him before the effective filing date of the claimed invention, to modify Geatz to incorporate analyzing data, comparing analyzed data to a baseline, making a prediction of behavior, where the prediction is within a range, transmitting the result, taking into consideration scheduling information, input user specific information of Levendowski. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, to avoid an over trained predictive model, to employ the invention in a real world setting, to evaluate if the scheduling has to be adjusted, to have user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification. 
	Geatz and Levendowski do not disclose expressly wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval; applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals; and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. 
Loscutoff discloses wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the given patient will exhibit one or more behaviors comprising the baseline behavioral patterns during a defined future time interval (Loscutoff, 0033; Information from stored and/or accessible data may be extracted from one or more databases, such as for example the user data component 116, refill data component 118, indicator data component 120, probability data component 122, and/or reminder alert(s) component 124, and may be utilized to predict trends and behavior patterns.); applying, by the one or more processors, the predictive model, to the defined future time interval, wherein the applying comprises generating a timeline comprising the future time interval, wherein the timeline is segmented into one or more sub-intervals, wherein a probability of the one or more probabilities is assigned to each sub-interval of the one or more sub-intervals (Loscutoff, 0061; The refill schedule may include dates when the user is due for a refill and/or medication information such as the brand, dosage, refills remaining, preferred pharmacy, accepted generics, etc. EC: It follows that prior to the refill date the probability is zero and after the refill date the probability is 100%); and transmitting, by the one or more processors, the timeline to authorized users, via computing nodes communicatively coupled to the one or more processors via an Internet connection. (Loscutoff, 0028; The refill reminder may include, but not be limited to, a notification for display on a device associated with the user, a communication to caregiver or facility associated with the user (e.g., as indicated by the user data 104), etc.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Geatz, Levendowski and Loscutoff do not disclose expressly obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. 
Yang discloses obtaining, by the one or more processors, via one or more of the computing nodes, after passage of a given sub-interval, feedback regarding veracity of one or more probabilities assigned to the given sub-interval; and updating, by the one or more processors, the predictive model based on the feedback. (Yang, 0031, 0059; ‘To predict the occurrence of events, a model is trained using the historical claim feed data. The training of the model is performed using a sliding-window approach or algorithm, in which one window or a set of windows from the historical claim feed data are sequentially analyzed. That is, features and outcomes are extracted from the existing defined windows and a model is trained based on these. The existing model is updated using the extracted features and outcomes of the next coming window. Each window of data is sequentially used to update the model. The most up-to-date model is used to predict the occurrence of events at a future time.’ And ‘That is, at step 270, the healthcare analytics system uses the latest and most up-to-date generation of the model−i.e., the (i)th generation−to determine whether and the probability or likelihood of outcomes occurring at a future time (e.g., instant risk).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski, Loscutoff and Yang before him before the effective filing date of the claimed invention, to modify Geatz, Loscutoff and Levendowski to incorporate using feedback to train the model of Yang. Given the advantage of increased accuracy based on user specific data for user specific results, one having ordinary skill in the art would have been motivated to make this obvious modification.

	Claim 21
	Geatz and Levendowski do not disclose expressly wherein the feedback further comprises active user feedback.
	Loscutoff wherein the feedback further comprises active user feedback. (Loscutoff, 0041; Although the indicator model(s) 206 is illustrated as a decision-tree trained model, the machine learning component(s) 126 may execute any type of supervised learning algorithms (e.g., nearest neighbor, Naïve Bayes, Neural Networks, unsupervised learning algorithms, semi-supervised learning algorithms, reinforcement learning algorithms, and so forth). EC: Supervised learning maps to user feedback or input.) It would have been obvious to one having ordinary skill in the art, having the teachings of Geatz, Levendowski and Loscutoff before him before the effective filing date of the claimed invention, to modify Geatz and Levendowski to incorporate having a model which can predict future behaviors with probabilities, inputting both patient specific and nonspecific patient data, sending out patient results to a patient of Loscutoff. Given the advantage of identifying potential behavior patterns, to be proactive before the behavior occurs, having results with a range of time, to consider all factors of a patient well-being and potential behavior, having results which have patient specific results having increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

10.	Claims 1-10, 12-21 are rejected.

Conclusion	
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
12.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129